Citation Nr: 0922316	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-38 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for thyroid disease or a 
disorder manifested by an elevated thyroid stimulating 
hormone.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active service in the United States Army from 
June 1946 to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.                  

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims file.  

In a September 2007 decision, the Board remanded this case 
for additional development.  For the reasons explained below, 
it is again necessary to return this case to the RO for 
further development.  This appeal is remanded to the RO via 
the Appeals Management Center in Washington, D.C. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

By a September 2007 decision, the Board remanded this case.  
At that time, the Board stated that it was the Veteran's 
contention that he had thyroid disease that was due to his 
exposure to ionizing radiation during active service while 
stationed at Camp Hanford in the State of Washington.  
Specifically, the Veteran reported that he had served in an 
anti-aircraft artillery (AAA) unit at Camp Hanford, where he 
was exposed to ionizing radiation while guarding an atomic 
energy plant.  To support his alleged exposure to radiation, 
the Veteran submitted newspaper articles which detailed a 
legal judgment against the Hanford nuclear complex.  
Apparently, at least two individuals with thyroid disorders 
were awarded monetary sums because of their "down wind" 
proximity to the Hanford complex.  Thus, given that the 
Veteran had a documented thyroid disorder and that it was 
apparent that he had served in some proximity to a facility 
which had subsequently been found to present radiological 
hazards, the Board remanded this case and directed the RO to 
contact the Defense Threat Reduction Agency (DTRA) and obtain 
information regarding whether the Veteran's proximity to the 
Hanford nuclear complex during active service would have 
resulted in his exposure to ionizing radiation and, if so, to 
provide the dose estimate of such exposure.      

In May 2008, the RO sent a letter to the DTRA and requested 
any information regarding the Veteran's alleged radiation 
exposure.  In a return response letter, dated in September 
2008, the DTRA stated that their program was limited to 
providing information regarding the activities and radiation 
exposure histories of individuals who participated in U.S. 
atmospheric nuclear tests (1945 to 1962) and the occupation 
of Hiroshima and Nagasaki, Japan, following World War II.  
Exposure to radiation from sources other than the 
aforementioned activities was beyond the purview of their 
office.  The DTRA recommended that the RO contact the 
Proponency Office for Preventive Medicine (POPM) because that 
office was responsible for maintaining occupational 
dosimetery data for Army personnel.   

By an October 2008 letter, the RO requested that the POPM 
provide information regarding whether the Veteran's proximity 
to the Hanford nuclear complex during service would have 
resulted in his exposure to ionizing radiation.  If there was 
a determination that the Veteran had been exposed to 
radiation, the RO requested that the POPM provide the dose 
estimate of such exposure, to the extent possible.  The POPM 
subsequently contacted the RO and requested that they provide 
them with the Veteran's unit assignment.  The RO responded 
that it would obtain the Veteran's personnel records in order 
to provide the requested information.  

In October 2008, the RO contacted the National Personnel 
Records Center (NPRC) and requested that they provide the 
Veteran's personnel file.  In November 2008, the NPRC sent 
copies of the Veteran's DD Form 214, Report of Separation 
From the Armed Forces of the United States, and WD AGO Form 
53, Enlisted Record and Report of Separation, Honorable 
Discharge.  The NPRC indicated that no other personnel 
documents were available and were presumed destroyed in a 
fire at the NPRC in 1973.      

In April 2009, the RO issued a supplemental statement of the 
case (SSOC).  In the SSOC, the RO stated that the Veteran's 
separation papers identified Camp Hanford as the place of his 
separation, thereby confirming his presence at Camp Hanford.  
However, the RO noted that attempts to obtain records of 
radiation exposure had been unsuccessful.  

In this case, although most of the Veteran's personnel 
records are not obtainable, and it is presumed that they were 
destroyed in a fire at the NPRC in 1973, the Board observes 
that the NPRC was able to provide copies of the Veteran's DD 
Form 214 and WD AGO Form 53.  Upon a review of the Veteran's 
DD Form 214, it was noted that the Veteran's most significant 
duty assignment was with "Hqs Btry 518th AAA Gun Bn."  This 
information was not provided to the POPM and is relevant to 
their request for the Veteran's unit assignment.  In 
addition, the Veteran was not contacted in order to provide 
any information regarding his unit assignment while at Camp 
Hanford.  Accordingly, it is the Board's determination that 
the RO has not complied with the instructions from the 
September 2007 remand.  The Board observes that it is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)




1.  The RO should contact the Veteran and 
request that he provide any more 
information regarding his service at Camp 
Hanford, to specifically include his unit 
assignment while at Camp Hanford.  Any 
response received should be associated 
with the record on appeal.    

2.  Regardless of whether or not the 
Veteran responds to the above request, the 
RO must forward copies of the Veteran's DD 
Form 214 and WD AGO Form 53, with specific 
reference to "Hqs Btry 518th AAA Gun Bn", 
the Veteran's most significant duty 
assignment, a summary of the circumstances 
relating to his claimed in-service 
exposure to radiation, and any other 
relevant documentation to the POPM in San 
Antonio, Texas.  The RO is directed to 
obtain the following information from the 
POPM: whether the Veteran's proximity to 
the Hanford nuclear complex during active 
service would have resulted in his 
exposure to ionizing radiation and, if so, 
to the extent that is possible, the dose 
estimate of such exposure must be 
provided.  If the conclusion cannot be 
reached without resort to speculation, the 
POPM should so indicate in the examination 
report.         

3.  If the Veteran's dose estimate is 
indicative of exposure to radiation in 
service, the RO should refer the claim to 
VA's Under Secretary for Benefits in 
accordance with 38 C.F.R. § 3.311(c ) 
(2008).  

4.  If and only if, it is determined that 
the Veteran was exposed to ionizing 
radiation during service, the Veteran must 
be afforded a VA medical examination, 
preferably by a physician who specializes 
in diseases of the thyroid or diseases due 
to radiation exposure in order to evaluate 
the nature and etiology of any thyroid 
disease or a disorder manifested by an 
elevated thyroid stimulating hormone that 
is present.  The claims folder must be 
made available to the examiner for use in 
the study of this case and the prepared 
report of such evaluation must indicate 
whether the claims folder was made 
available and reviewed.  Such examination 
should include a review of the evidence in 
the claims folder, a comprehensive 
clinical evaluation, and any tests deemed 
necessary, followed by entry of all 
pertinent diagnoses.

In addition, the examiner is asked to 
respond to the following question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran has a 
thyroid disease or a disorder 
manifested by an elevated thyroid 
stimulating hormone that began during 
service or is otherwise related to any 
incident of service, to include 
exposure to ionizing radiation at Camp 
Hanford?

The VA physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

If the VA physician cannot render this 
opinion without resort to speculation, it 
should be so stated in the report.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.   

5.  Any further action deemed necessary 
must be accomplished consistent with 
38 C.F.R. § 3.311(c) (2008).  

6.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


